Citation Nr: 0016840	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

The veteran's dissatisfaction with the initial 40 percent 
rating assigned following a grant of service connection for a 
disability manifested by urinary incontinence.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1979 to 
November 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the RO.  



FINDINGS OF FACT

The veteran's service-connected disability manifested by 
urinary incontinence is not shown to be productive of more 
than urinary leakage, urgency and urge incontinence for which 
an external pad is worn and changed 3 to 4 times per day 
since 1996.  



CONCLUSION OF LAW

The criteria for the assignment of a rating higher than the 
initial 40 percent rating for the service-connected urinary 
incontinence are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.115, 4.115b 
including Diagnostic Code 7599-7542 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  
That is, the Board finds that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

A review of the service medical records reveals that the 
veteran underwent a hysterectomy in 1981.  Stress urinary 
incontinence was noted.  Thereafter, the veteran was treated 
for loss of bladder control.  

The veteran filed her initial claim of service connection in 
September 1996.  

The veteran was afforded a VA examination in April 1998.  She 
reported having some urgency and urge incontinence and 
wearing an external pad.  The veteran reported that she had 
used three to four pads a day over the past four to five 
months and had nocturnal incontinence requiring a pad as 
well.  The veteran was not taking any medications.  The 
examination revealed no palpable pelvic mass.  There was good 
ureterovesicals support.  There was no cystocele nor 
significant rectocele.  Her postvoid residual was 20 cc on 
that day.  She had some mild tenderness in the left lower 
quadrant.  Diagnosis was that of urinary incontinence, urge 
type, with left lower quadrant pain.  The examiner advised 
the veteran to see Gynecology Clinic for an evaluation and 
return for further evaluation to include a cystometrogram.  

An addendum to the April 1998 VA examination indicated that 
the computerized tomography scan of the veteran's abdomen 
revealed either adhesions or cysts in both adnexal areas.  
The examiner noted that this appeared to be a gynecologic 
finding and referred the veteran for follow-up.  There was no 
apparent abnormality of the kidneys to account for her left 
lower quadrant pain.  Her urine was noted to be negative, and 
her urine culture was sterile.  Her creatinine was 0.8.  The 
veteran refused to have a cystometrogram.  The impression was 
that of left lower quadrant pain with no urologic etiology 
determined; urge incontinence, minimal.  The examiner noted 
that the veteran had refused further studies in that regard 
and also failed to report to a scheduled gynecology 
examination.  

In a July 1998 rating decision, the RO granted service 
connection and assigned a 40 percent rating for urinary 
incontinence, effective on September 16, 1996.  

Currently, the veteran contends that her service-connected 
urinary incontinence has been more disabling since the date 
of the grant of service connection than has been represented 
by the 40 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The veteran has been rated under Diagnostic Code 7542 which 
governs ratings for neurogenic bladder.  The Board has 
considered all relevant diagnostic codes in the VA's Schedule 
for Rating Disabilities.  Disabilities under Diagnostic Code 
7542 are rated as voiding dysfunction.  

Voiding dysfunction constitutes urine leakage, frequency or 
obstructed voiding.  Specifically, continual urine leakage, 
post surgical urinary diversion, urinary incontinence or 
stress incontinence is rated as follows:  a 20 percent rating 
contemplates requiring the wearing of absorbent materials 
which must be changed less than 2 times per day;  a 40 
percent evaluation contemplates requiring the wearing of 
absorbent materials which must be changed two to four times 
per day; and a 60 percent evaluation requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  

Urinary frequency also is rated as follows:  a 20 percent 
evaluation contemplates a daytime voiding interval between 
one and two hours, or awakening to void three to four times 
per night;  a 40 percent evaluation is warranted for a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  

In this case, the medical evidence shows that the veteran has 
minimal urge incontinence.  The veteran reported that she 
wore an external pad, which she changed 3 to 4 times per day.  
The veteran also noted that she wore an external pad at 
night.  The veteran also complained of lower left quadrant 
pain.  The medical examiner indicated that no urologic 
etiology had been determined and suggested that the veteran 
undergo a cystometrogram and a gynecology examination.  

It is pertinent to note in connection with the claim for 
increase that the veteran refused further testing and then 
failed to report to a scheduled gynecology examination.  
Thus, the Board must review the veteran's claim for increase 
in light of the evidence that is of record. 38 C.F.R. § 
3.655(b) (1999).  

The Board finds that the medical evidence of record does not 
serve to establish that the veteran is required to wear n 
absorbent pad which must be changed more than four times per 
day so as to warrant the assignment of a 60 percent rating 
based on voiding dysfunction.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  However, 
the Board finds that the proper rating has been assigned 
since the effective date of the grant of service connection.  



ORDER

An increased rating for the service-connected urinary 
continence is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

